Citation Nr: 0002309	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

3.  Entitlement to an increased evaluation for service-
connected residuals of a shell fragment wound to the right 
upper lip and facial muscle, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a low back disability and a neck injury.  By 
that decision, the RO also denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for his 
service-connected shell fragment wound injury to the right 
upper lip and facial muscle.

In a signed statement submitted in August 1996, the veteran 
raised a claim of entitlement to service connection for a 
deviated septum, claimed as secondary to his service-
connected shell fragment wound to the right upper lip and 
facial muscle.  As this issue has not been previously 
addressed, this matter is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board is without jurisdiction to consider issues not yet 
adjudicated by the RO].

In October 1997, the veteran filed a claim of entitlement to 
an increased rating for PTSD, which was then evaluated as 10 
percent disabling.  Thereafter, in a March 1998 rating 
decision, the RO granted an increased disability rating of 50 
percent for the veteran's service-connected PTSD.  As the 
veteran has not expressed disagreement with either the 
disability rating or effective date assigned, this issue is 
not presently before the Board on appeal.  38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (1999).


FINDINGS OF FACT

1.  In an unappealed September 1951 rating decision, the RO 
denied claims of entitlement to service connection for a back 
condition and a neck condition.

2.  Evidence submitted since the RO's September 1951 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final September 1951 
rating decision is not new and material; thus, the veteran's 
claim of entitlement to service connection for a low back 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  Evidence submitted since the RO's final September 1951 
rating decision is not new and material; thus, the veteran's 
claim of entitlement to service connection for , a cervical 
spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. §§ 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen claims of entitlement to 
service connection for a low back disorder and a cervical 
spine disorder.  He is also seeking an increased evaluation 
for his service-connected residuals of a shell fragment wound 
to the right upper lip and facial muscle.  

In the interest of clarity, the Board will first address 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a low 
back disorder and a cervical spine disorder.  The issue of 
entitlement to an increased evaluation for service-connected 
residuals of a shell fragment wound to the right upper lip 
and facial muscle will then be addressed in the remand 
portion of this decision. 

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to be manifested to 
a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Upon the veteran's induction into service in November 1941, 
physical examination revealed no evidence of any 
musculoskeletal deformity and the veteran's posture was noted 
by the examiner to be "good."

Service medical records reflect that in May 1944, the veteran 
was admitted to a hospital with complaints of pain in his 
neck following an accident in which the truck he was riding 
in went into a ditch.  An examiner found tenderness in the 
left side of the neck with moderate nuchal rigidity, and the 
veteran was subsequently treated with physiotherapy.  X-rays 
of the cervical spine reportedly showed no evidence of any 
fracture, and the veteran was diagnosed with a severe 
contusion to the left side of his neck.  A nurse's note dated 
in May 1944 shows that the veteran also complained on one 
occasion following admission of pain in his back.

Subsequent service medical records are negative for any 
further complaints or treatment related to the veteran's neck 
or back.  In a physical examination conducted at discharge, 
an examiner found no evidence of any musculoskeletal defects 
and no evidence of any neurological impairment.

In December 1945, the veteran filed a claim of entitlement to 
service connection for a "back injury" due to the truck 
accident in 1944.  This claim was denied in a February 1946 
rating decision after the RO determined that there was no 
evidence of any residual back injury related to the veteran's 
in-service injury.

In February 1950, the veteran was provided with a VA 
orthopedic examination.  He reported that he was bothered in 
the middle part of his back when he was working.  The VA 
examiner found no evidence of any limitation of motion or 
impairment of function in either the dorsal or lumbar spine.  
X-rays of the thoracic spine reportedly appeared normal, with 
no evidence of any past injury.  The veteran was diagnosed 
with "Residuals of an injury to dorsal spine-not found 
clinically."

In February 1950, the veteran was also provided with a VA 
neurological examination.  The veteran reported chronic low 
back pain with exercise without any radiation.  He dated the 
onset of his back trouble to 1944 when he was in a jeep 
accident in Europe.  Upon examination, the VA examiner found 
no evidence of any neurological disorder.

The September 1951 rating decision

In a rating decision dated in September 1951, the RO denied 
service connection for a twisted neck and a back condition.  
The RO found that although the veteran was treated for his 
neck and back following his May 1944 accident, there were no 
subsequent complaints noted in service.  The RO also 
determined that there was no evidence of any residual 
conditions in his neck or back related to his in-service 
injury.  The veteran did not appeal that decision.

Additional evidence

No pertinent evidence was added to the record for 
approximately twenty years after the September 1951 denial of 
service connection for neck and back conditions.

The record shows that in July 1971, the veteran was awarded 
worker's compensation benefits for chronic lumbar strain, 
which he claimed he had incurred while working as a cement 
mason.  During a physical examination conducted in March 
1972, the veteran reported that he had never had problems 
referable to his low back until July 1971, when he twisted 
his back on the job to avoid being hit by a cement bucket.  
The veteran was examined by Dr. K.C., a private physician, 
who diagnosed him with L5-S1 degenerative disc disease with 
right-sided radiculopathy.

In July 1973, the veteran filed a claim for non service-
connected pension benefits.  During a VA physical examination 
conducted in October 1973, the examiner found the veteran's 
cervical spine to be within normal limits.  The VA examiner 
also found that limitation of motion in the lumbar spine was 
markedly impaired and that there was evidence of 
paravertebral muscle spasm.  The veteran was diagnosed with 
chronic lumbosacral strain.  X-rays of the lumbosacral spine 
taken the following month revealed slight hypertrophic bony 
degenerative changes in the lumbar spine with no disc space 
narrowing or vertebral body dislocation.

In a signed statement submitted in October 1977, the veteran 
reported that he had been seen in 1971 and 1973 for chronic 
back and neck problems that he had experienced since service. 

In September 1982 letter, the RO informed the veteran that in 
September 1951, he had been denied service connection for a 
neck injury.  The RO further informed the veteran that if he 
wished to reopen this claim, he would have to submit new and 
material evidence showing that his current disability was 
incurred in or aggravated by service.

In April 1983, the veteran filed claimed of entitlement to 
compensation benefits pursuant to 38 U.S.C. § 351 (later 
recodified as 38 U.S.C.A. § 1151, and since amended) for his 
neck and low back.  In a VA Form 21-4176, Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension, he had reported that while he was staying at the VA 
Hospital in Palo Alto, California, he had injured his back 
and neck while playing basketball.  He reported that he had 
been in physical therapy there ever since.

A hospital summary received from the VA clinic in Palo Alto 
shows that the veteran had been hospitalized from January 
1982 to February 1982 for treatment of alcohol dependence, 
atypical personality disorder, and chronic low back pain.  
Clinical records dated in January 1982 show that the veteran 
reported chronic low back pain since World War II.  

In a May 1984 rating decision, the RO denied entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 351 for a low 
back disorder and a neck disorder.  The RO determined that 
there was no evidence that the veteran had experienced any 
injury to his back or neck while in the VA hospital.

VA clinical treatment records dated between February 1990 and 
November 1991 reflect ongoing complaints and treatment for 
low back and lower extremity pain.

In February 1991, the veteran was evaluated by Dr. E.B., a 
private physician, for complaints of back pain.  The veteran 
reported a long history of neck and back pain, which he dated 
back to his an injury sustained in service.  He also reported 
a history of degenerative arthritis and disc degeneration 
involving the lumbar spine.  Following examination, Dr. E.B. 
determined that the veteran likely had spinal stenosis 
secondary to his degenerative arthritis involving the lumbar 
spine, which was causing him to also experience buttock and 
lower extremity pain.  No significant neurological impairment 
was found.  X-rays of the lumbar spine revealed mild 
degenerative changes in the facet joints at L5-S1, with mild 
anterior osteophytes

In November 1992, the veteran was evaluated by Dr. J.J., 
another private physician, for his low back and neck pain.  
The veteran reported a history of chronic neck pain since 
1940 and chronic low back pain since 1970.  X-rays of the 
cervical spine reportedly revealed marked degenerative 
changes from C4 to C7 with reversal of the normal lordosis, 
decreased disc spaces, and large osteophyte formation.

VA clinical treatment records dated between June 1995 and 
November 1995 reflect ongoing complaints of neck and low back 
pain, which the veteran reported on several occasions as 
having resulted from an injury sustained during service.

In January 1996, the veteran filed a claim of entitlement to 
service connection for low back and neck conditions.  He was 
informed by letter from the RO in March 1996 that these 
claims had been denied in October 1951 and that he would have 
to submit new and material evidence to reopen his claims.

VA clinical treatment records dated between January 1997 and 
June 1999 show that the veteran was receiving ongoing 
physical therapy and other treatment for his neck and low 
back pain.  In clinical notes dated throughout this period, 
several VA examiners noted that the veteran had dated his low 
back and neck pain to an injury sustained during a truck 
accident in service. 

During a VA physical examination conducted in November 1997, 
a VA examiner reviewed the veteran's medical history and 
concluded that it was unlikely that the veteran's in-service 
neck injury caused his current cervical arthropathy.  The VA 
examiner further concluded that his current problems were 
more likely than not degenerative in nature, rather than 
related to service.

In June 1999, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that he developed 
chronic pain in his low back and neck soon after his May 1944 
injury.  He also testified that the first treatment he 
received following discharge was in the mid-1970's, when his 
back pain reportedly became too much to bear.

Analysis

Finality

In September 1951, the RO denied the veteran's claim of 
entitlement to service connection for a back and neck 
disorder.  That decision was not appealed and became final 
one year after the issuance of notification of that decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Evans, 
9 Vet. App. at 285.  In order to reopen the claim, new and 
material evidence must have since been submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

The Board notes that the veteran has separately contended 
that his neck and back disability arose from a truck accident 
in service in 1944 [in the context of a claim for service 
connection] and [in the context of a claim under 38 U.S.C.A. 
§ 1151] while playing basketball at a VA facility in February 
1982.   The Board is cognizant of the May 1984 rating 
decision in which the RO denied the veteran's claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 351 [now 38 U.S.C.A. § 1151] for 
a low back disorder and a neck disorder.  However, the Board 
does not believe that the May 1984 decision constituted a 
denial with respect to the service connection claim.  Because 
the provisions of 38 U.S.C.A. § 1151 allow for compensation 
in cases where injury occurs as a result of having submitted 
to VA hospitalization, the Board believes that a claim 
brought under such provisions is completely separate and 
distinct from a service connection claim, which is warranted 
for any disability incurred in or aggravated by service.  In 
light of the distinct nature of such claims, the Board finds 
that it would be inappropriate to consider the May 1984 
rating decision to be the last final denial regarding his 
claims of entitlement to service connection for a low back 
disorder and a neck injury.  Thus, the Board finds that the 
RO's unappealed September 1951 remains the last final 
decision as to the issue of entitlement to service connection 
for low back and neck disabilities.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103; see also Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

New and material evidence

The Board recognizes that the veteran's original claim of 
entitlement to service connection was denied in September 
1951, in part, because he had failed to submit competent 
medical evidence of a current diagnosis.  For the limited 
purpose of determining whether to reopen the veteran's claim, 
the Board finds that the private and VA clinical records 
which identify degenerative disc disease of the cervical and 
lumbar spine are new and material evidence, in that they bear 
directly and substantially upon a specific matter under 
consideration and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, 155 F.3d at 1363 [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].

However, in order to warrant reopening a previously and 
finally disallowed claim, the Court has held that the veteran 
must submit new and material evidence in regard to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  See Evans, 9 Vet. App. at 
284.  

In the September 1951 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
neck and back condition not only on the basis that there was 
no current diagnosis, but also on the grounds that there was 
no competent medical evidence that the veteran's claimed neck 
and back conditions were related to his in-service injury.  
To date, the veteran has still submitted no competent 
evidence regarding this issue.  Rather, the veteran has 
submitted virtually identical statements to those submitted 
prior to the September 1951 rating decision in which he 
contended that his low back and neck disorders were related 
to the May 1944 truck accident.  Such reiterations of 
previous contentions cannot be considered to constitute new 
evidence.

Moreover, there is no evidence that the veteran possesses the 
requisite medical training are expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

Therefore, the Board finds that the veteran's assertions 
regarding the etiology of his low back and cervical spine 
disorders do not bear directly and substantially upon the 
specific matter under consideration, are merely cumulative of 
previously submitted evidence, and are not so significant 
that they must be addressed in order to fairly decide the 
merits of the claim.

The Board recognizes that several VA examiners have noted a 
history of low back and neck pain since service.  However, 
the fact that the veteran's statements concerning the 
etiology of his low back and cervical spine disorders were 
transcribed by health care providers does not turn such 
statements into competent medical evidence.  As the Court has 
noted, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ." LeShore v. Brown, 8 Vet. App. 406, 
410 (1995).  In this case, no competent medical examiner of 
record has specifically found that the veteran's claimed low 
back or cervical spine disorders are related to his in-
service injury. 

The Board notes that evidence submitted since the September 
1951 rating decision also includes the July 1971 award of 
Worker's Compensation showing that the veteran had recently 
sustained a low back injury while working as a cement mason; 
the March 1972 physical examination in which he reported that 
he had never had problems referable to his low back until 
July 1971; the veteran's later claims that his low back and 
neck conditions were the result of an injury sustained at a 
VA hospital in 1982; and the November 1997 VA examiner's 
opinion that the veteran's cervical spine disorder was not 
related to service.  Because this evidence contradicts the 
veteran's claim that his back and neck disabilities are 
related to his in-service injury, the Board finds it to be 
essentially "unfavorable" to his claim.  The Court has held 
that evidence which is unfavorable to the veteran's case may 
not "trigger a reopening" of the claim.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

In short, the evidence submitted since the September 1951 RO 
decision is not new and material.  That is, it is not 
evidence which bears directly and substantially upon the 
specific matter under consideration, it is cumulative of 
previously submitted evidence, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim has not been submitted.  The additional 
medical evidence does not provide a specific medical link 
between the claimed low back or cervical spine disorders and 
the veteran's service.  This additional evidence also 
provides no competent evidence that the veteran was diagnosed 
with arthritis within one year of his separation from 
service, so as to warrant presumptive service connection 
under 38 C.F.R. §§ 3.307 and 3.309.

In short, after reviewing the record, the Board is of the 
opinion that new and material evidence has not been submitted 
sufficient to reopen the veteran's claims of entitlement to 
service connection for a low back disorder and a cervical 
spine disorder.  Since the veteran has not submitted the 
requisite new and material evidence, the September 1951 RO 
rating decision remains final, and the veteran's claims of 
entitlement to service connection for a low back disorder and 
a cervical spine disorder may not be reopened.  Accordingly, 
the benefits sought on appeal remain denied.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1999).



ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a low back disorder not 
having been submitted, the benefit sought on appeal remains 
denied.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for cervical spine disorder not 
having been submitted, the benefit sought on appeal remains 
denied.


REMAND

The veteran is seeking an increased rating for his service-
connected shrapnel wound to the right upper lip and facial 
muscle, which is currently assigned a 10 percent rating under 
Diagnostic Code 5325 for difficulty with mastication.  Under 
this code, injury to the facial muscles are to be rated based 
on functional impairment as seventh (facial) cranial nerve 
neuropathy under Diagnostic Code 8207, or as a disfiguring 
scar under Diagnostic Code 7800.  A minimum rating of 10 
percent is to be assigned if the injury interferes, to any 
extent, with mastication.  38 C.F.R. § 4.73, Diagnostic Code 
5325 (1999).  

The veteran essentially contends that the residuals of his 
shrapnel wound injury to the right upper lip and facial 
muscle are more severe than is contemplated by his currently 
assigned 10 percent rating.  In particular, he contends that 
he experiences difficulty chewing, numbness on the right side 
of his face and nose, slurred speech, pain in his jaw, and a 
deformed and sensitive scar on the right side of his upper 
lip and tongue.

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for his service-
connected residuals of a shell fragment wound to the right 
upper lip and facial muscle is well grounded within the 
meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  A 
well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In accordance with that duty, 
and for the reasons and bases set forth below, the Board 
finds that further development is necessary before the 
veteran's claim can be properly adjudicated.

As noted above, the veteran contends that he experiences 
slurred speech and numbness on the right side of his face and 
nose as a result of his service-connected shrapnel wound to 
the right upper lip and facial muscle.  However, although he 
was provided with VA physical examinations in January 1996 
and November 1997, the Board notes that he has not been 
provided with a recent VA neurological examination to assess 
the full extent of any neurological residuals of his shrapnel 
wound injury.  Due to the nature of both his service-
connected shrapnel wound injury and his claimed residuals, 
the Board finds that a thorough VA neurological examination 
is necessary before the veteran's claim can be properly 
evaluated.

Additionally, the Board notes that during the VA physical 
examination conducted in January 1996, the VA examiner noted 
the presence of a scar from the veteran's nose down through 
his upper lip.  Likewise, during the VA physical examination 
conducted in November 1997, another VA examiner also noted a 
scar crossing the veteran's upper lip diagonally along the 
nose, 2 cm. to the left of the midline to the nasolabial 
fold.  However, although a facial scar has been repeatedly 
noted on examination, it is unclear from either of these 
examination reports as to what degree either deformity or 
other disability is present due to the veteran's facial scar.  
Thus, the Board finds that another VA examination is 
necessary in order to determine the degree of impairment that 
is attributable to the veteran's facial scar.

The Board observes that the veteran's service-connected 
facial injury has been grouped into two categories: shell 
fragment wound, right upper lip and facial muscle, evaluated 
as 10 percent disabling under Diagnostic Code 5325; and 
residual, shell fragment wound, sensitive scar, tongue, with 
speech defect and moderate impairment of a cranial nerve 
under Diagnostic Codes 7800 and 8205.  The Board notes the 
Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994). 
In Esteban, the Court held that, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14, two or more separate 
disability ratings are possible in cases in which the veteran 
has separate and distinct manifestations from the same 
injury.  The Board further notes that Esteban also dealt with 
the residuals of a facial injury.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed shrapnel wound residuals since 
June 1999.  With any necessary 
authorization, the RO should obtain and 
associate with the claims folder copies 
of all pertinent treatment records 
identified by the veteran.  Regardless of 
whether the veteran's responds, the RO 
should obtain any additional VA treatment 
records pertinent to the veteran's claim.  
Once received, these records should be 
associated with the veteran's claims 
folder.

2.  When the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
neurological examination to order to 
assess the current extent of any 
residuals of his shrapnel wound to the 
right upper lip and facial muscle.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should conduct 
a thorough examination of the veteran's 
right upper lip and tongue, and provide a 
diagnosis of any pathology found.  The 
examiner should be asked to specify 
whether examination revealed any evidence 
of muscle injury or neurological 
impairment around the veteran's right lip 
or tongue.  All tests and studies deemed 
necessary by the examiner, including X-
ray studies, should be conducted.  The 
examiner should also be asked to 
specifically comment on the existence of 
any scars in these areas, including the 
extent of such scarring and the degree of 
any disfigurement.  If, in answering 
these questions, the examiner determines 
that additional examination of the 
veteran by an appropriate specialist is 
necessary, such examination should then 
be scheduled by the RO.  The report of 
the examination should be associated with 
the veteran's claim folder.

3.  Following completion of the foregoing 
actions, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for the residuals of a 
shrapnel wound to the right upper lip and 
facial muscle.  The provisions of 
38 C.F.R. § 4.14 and Esteban, supra, 
should be considered.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

   He also contended, in the context of a state workers compensation claim, that his back problems started 
with an on-the job injury in July 1971.

